Citation Nr: 1755723	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  11-13 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

Entitlement to service connection for skin condition due to exposure to herbicides (dermatophytosis).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Alexia E. Palacios-Peters, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1969 to March 1972, followed by service in the Air National Guard from October 1990 to November 2009.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs Regional Office (RO) in Houston, Texas, denying the claims currently on appeal.  The Veteran filed a Notice of Disagreement in March 2011.  The RO furnished a statement of the case (SOC) in March 2011. The Veteran filed a substantive appeal (Form 9) in May 2011.  The RO issued supplemental statements of the case in August 2015, April 2017 and July 2017, continuing denial of the claims currently on appeal.

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in September 2017. A written transcript of this hearing has been prepared and incorporated into the evidence of record.

The Veteran's claim of entitlement to service connection for PTSD has been recharacterized to include all psychiatric disorders reasonably raised by the record. Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of entitlement to service connection for skin condition due to exposure to herbicides is addressed in the REMAND portion of the decision below.

The issues on appeal are being REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.



REMAND

PTSD

Remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The Veteran asserts that he developed PTSD as a result of his military service.  He stated that a mortar landed close to him while he was in Vietnam.  He also reports being attacked under helicopter fire.  On another occasion there was a fire on a hill of mattresses that was started by Vietnamese soldiers.  He drove a fork lift to the fire site and was on standby as the fire fighters worked.

The Veteran's VA treatment records diagnosed the Veteran with anxiety disorder, depressive disorder, and dysthymic disorder.  See September 2011 VA treatment records.  However, VA examiners in October 2010 and June 2017 did not diagnose the Veteran with PTSD or any other mental health condition.  The June 2017 VA examiner failed to provide adequate rationale as to why he found that the Veteran did not have any mental health condition, despite evidence of diagnoses of anxiety disorder, depressive disorder, and dysthymic disorder in the Veteran's medical history.  Accordingly, remand is necessary for a new VA examination which addresses all of the Veteran's previous diagnosed psychiatric disorders and symptoms, and provides detailed rationale for all conclusions made.  Any outstanding treatment records should be obtained.

SKIN CONDITION

The Veteran asserts entitlement to service connection for a skin condition due to in-service exposure to herbicide agents. The Veteran's treatment records show a diagnosis of pigmented nevi in October 2010. The Veteran testified in February 2016 that he currently had a rash and believes it is related to his service in Vietnam.  However, there is no nexus relating the Veteran's current skin condition to his service in Vietnam.  On remand, the Veteran should be afforded a VA examination to determine whether it is at least as likely as not that any current skin condition had onset in service or was caused by the Veteran's active military service.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA medical records.

2. With any necessary assistance from the Veteran, obtain any outstanding private treatment records.

3. After the foregoing development has been completed to the extent possible, schedule the Veteran for an examination, by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted. All indicated tests and studies (to include psychological testing, if necessary) should be accomplished.

After reviewing the claims file, the examiner should opine whether the Veteran has met the diagnostic criteria for PTSD at any time since 2010, even if not found on the current examination (a current disability for VA purposes).

If a diagnosis of PTSD has been warranted at any time since 2010, the examiner should provide an opinion, as to whether is at least as likely as not (a 50 percent or greater probability) linked to a stressor during the Veteran's active military service, to include fear of hostile military or terrorist activity.

If the examiner finds the Veteran does not meet the criteria for PTSD diagnosis, the basis for that opinion should be explained.

If psychiatric disorder other than PTSD is diagnosed, the examiner should provide an opinion as to whether any such disorder is at least as likely as not related to or was otherwise caused by any incident that occurred in active service, including the claimed stressors.

The examiner should provide reasons for all opinions.

4. The Veteran should be scheduled for a VA dermatology examination to determine the nature and etiology of the Veteran's claimed skin condition.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file. 

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

For all identified skin conditions, the examiner is asked to opine whether it is at least as likely as not (50 percent or greater) that any skin condition, which the Veteran now has, had its onset in service, or is related to or caused by an incident that occurred in service, to include his exposure to herbicide agents.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.

5. Then readjudicate the claims. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




